El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En un caso de daños maliciosos la prueba del Gobierno tendió a establecer que el acusado deliberadamente tiró una piedra a un pollo que pertenecía al denunciante; que la piedra dió al pollo y le ocasionó un golpe en una o ambas alas. El pollo murió poco después. La prueba del acusado tendió a demostrar que para espantar a los pollos del de-nunciante el acusado deseando coger o dar de comer a un pollo de su principal él tiró la piedra y desgraciadamente, según diebo acusado, cogió al pollo del referido denunciante. Todos los pollos al parecer estaban en el mismo sitio o corral.
Abora bien, es verdaderamente cierto, como sostiene el apelante, que en esta clase de delitos la malicia debe resaltar y su comisión tener lugar intencionalmente sin justa causa o excusa. Este no es el caso de un animal que penetra en un sitio ajeno y en sus becbos es enteramente distinguible del caso de El Pueblo v. Valdés, 23 D.P.R. 713 discutido por ambas partes. Ese caso, sin embargo, es autoridad al efecto de que puede presentarse prueba para demostrar que eran justos los motivos del acusado.
*276Si una persona desea espantar pollos no es necesario ti-rarles con piedras. Cualquiera qne así proceda debe inten-tar las consecuencias naturales o probables de sus actos. La intención ba de deducirse del acto y sus consecuencias naturales y posibles y no sólo de la falta de una consciente intención maliciosa.' Esto es dar cierto peso a la prueba del acusado. Por otra parte, del acto deliberado de tirar la piedra y berir al pollo la corte tenía derecho a inferir la malicia y no estaba obligada a creer la declaración del acu-sado y sus testigos. El acusado no nos convence de que la corte cometió error al apreciar la prueba.
Al terminarse el caso por parte del Gobierno el acusado presentó una moción de sobreseimiento y al ser denegada siguió presentando su prueba. Esta presentación de prueba generalmente es una renuncia a la moción como tal y la única cuestión es si la resolución final de la corte era correcta.
El acusado expresa cierto pesar en tener que molestar a la corte con un asunto en el cual sólo está envuelta una multa de $25. Convenimos .con él, sin embargo, en que tenía de-recho a tratar de destruir la imputación de malicia que se le bacía y basta cierto punto por este motivo hemos expre-sado nuestras razones para confirmar la sentencia, con ma-. yor amplitud de lo que era necesario.

La sentencia debe ser confirmada.